IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


DARRELL LEMOND LOWE,

             Appellant,

 v.                                                    Case No. 5D16-890

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed August 18, 2017

Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

James S. Purdy, Public Defender, and
Matthew Funderburk, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison L. Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Darrell Lowe appeals the judgment and sentence imposed by the trial court after it

found that Lowe had violated community control. We affirm the violation. However, as

the State properly concedes, we are compelled to remand because the trial court failed

to enter a written order specifying which community control conditions Lowe violated. See
Roberts v. State, 76 So. 3d 1047, 1048 (Fla. 5th DCA 2011) ("This court has consistently

held that the trial judge must specify, in the written order or judgment, which conditions of

probation or community control have been violated." (citing Bell v. State, 60 So. 3d 558

(Fla. 5th DCA 2011))).

       Accordingly, we vacate the judgment under review and remand for entry of a

proper order specifying which conditions Lowe was found to have violated.

       Judgment VACATED; case REMANDED for entry of a proper adjudication order.

EVANDER, BERGER, and WALLIS, JJ., concur.




                                             2